DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the remarks filed on 05/07/2021.  As directed by the amendment: claim 85 has been amended.  Thus, claims 1 – 40, and 63 – 94 are presently pending in this application with claims 1 – 40, 63 – 84, 86, and 89 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Regarding claim 85, Applicant argued that the prior arts do not teach an anti-pinch member disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response.  Specifically, Applicant argued that since the device of Watanabe can be placed into a peripheral blood vessel or the like while the tube in the device as claimed in the current claims would not normally be expected to navigate through the tortuous path of the human body in the same manner as the device taught by Watanabe, one of ordinary skill in the art would not be motivated to look to Watanabe for an anti-pinch device.  However, the fact that the device of Watanabe is capable of doing more than the tube as claimed in the current claims does not prevent the disclosure of Watanabe from being applicable to be considered by one of ordinary skill in the art at the time the application was filed.  Further, the anti-kinking property offered by the anti-pinch member as taught by 
Regarding the newly added limitation that “the anti-pinch member configured to collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response” in claim 85, Applicant argued that the combination of Haydel and Watanabe does not teach the newly added limitation.  However, the anti-pinch member as described by Watanabe would be capable of collapse the tube along a section of the tube instead of allowing a pinch or kink to be formed since it improves pressure resistance and anti-kinking property of the tubing as disclosed by Watanabe (paragraph [0082]); See rejection under 35 U.S.C. 112(a) for additional comments on the newly added limitation in claim 85.
See rejections under 103 below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 85, 87, 88, and 90 – 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 85 was amended to recite “the anti-pinch member configured to collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response.”  However, this limitation appears to be a new matter since support for this limitation cannot be found in the current Specification.  Specifically, paragraph [0580] discusses the wires of the anti-pinch member causing the collapse along a length of the tube in response to a pinch valve while paragraph [0581] discloses that by increasing the section of the tubing that collapses when engaged by an anti-pinch member, the flow rate has a response that is more linearized than without an anti-pinch member.”  Examiner notes that the specification only discloses that the flowrate has a response that is more linearized than without an anti-pinch member, instead of “cause the flow rate to increase in linearity of response” as currently claimed in the amended claim 85.  Further, one of ordinary skill in the art would not be able to understand why collapsing the tube along a section of the tube would cause the flow rate to increase since this feature is not described anywhere in the current application.  Examiner also notes that collapsing a portion of the tube would increase the pressure of the outflow due to the reduction in the cross section area but is unsure as to how a collapse in a portion of the tube would result in an increase in flow rate in linearity response.  Paragraphs [0368], [0404] and [0405] all disclose the idea that compression of the tube would restrict or impede the flow of fluid through the tube instead of increasing the flow rate as currently .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85, 87, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Haydel (U.S. 6,149,631) in view of Watanabe (U.S. 2010/0036363).
Regarding claims 85, 87, and 90, Haydel teaches a drip chamber, comprising: 
a drip-chamber (20) housing defining a fluid chamber; 
a top cap (22) coupled to the drip-chamber housing; 
a bottom cap (26) coupled to the drip-chamber housing at an opposite end of the drip-chamber housing from the top cap (Figure 1); 
an inlet port (50) coupled to the top cap and in fluid communication with the fluid chamber; 
an outlet port (the portion connected to tubing 52) coupled to the bottom cap and in fluid communication with the fluid chamber; 
a drip orifice (30, 32, 34) coupled to the top cap and fluidly coupled to the inlet port; 
a downstream tube (52) coupled to the bottom cap and in fluid communication with the fluid chamber of the drip-chamber housing (Figure 1).
However, Haydel does not teach an anti-pinch member disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response, wherein the anti-pinch member is disposed on an inner periphery of the downstream tube (claim 87); wherein the anti-pinch member is a sleeve disposed on an inner periphery of the downstream tube (claim 90).
Watanabe teaches a device similar to Haydel, further including an anti-pinch member (7 and 11) disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response (paragraph [0082]).  Examiner notes that the anti-pinch member as taught by Watanabe is can be disposed on a portion of the downstream tube (the tube as taught by Haydel) in spaced relation to the drip-chamber housing (in the same manner as feature 7 is disposed in a spaced relation to the housing 19 as shown in Figure 1 of Watanabe).  Further, the anti-pinch member as described by Watanabe would be capable of collapse the tube along a section of the tube to thereby cause the flow rate to increase in linearity of response since it improves pressure resistance and anti-kinking property of the tubing as disclosed by Watanabe (paragraph [0082]);
that the anti-pinch member is disposed on an inner periphery of the downstream tube (as shown in Figures 2 - 4);
the anti-pinch member is a sleeve (layers 7 and 11 can be construed as a sleeve) disposed on an inner periphery of the downstream tube (Figures 1 – 4).
.

Claims 88, and 91 – 94 are rejected under 35 U.S.C. 103 as being unpatentable over Haydel (U.S. 6,149,631) in view of Watanabe (U.S. 2010/0036363), and in view of Smith (U.S. 2007/0270648).
Regarding claim 88, Haydel and Watanabe teach claim 85 as seen above.
Watanabe also teaches that the anti-pinch member is a sleeve (layers 7 and 11 can be construed as a sleeve) disposed adjacent to a section of the downstream tube including a plurality of parallel wires (7) disposed within the sleeve (Figures 1 – 4).
However, Haydel and Watanabe do not teach that the anti-pinch member including a plurality of parallel wires.
Smith teaches a device similar to Haydel, Watanabe, and the current application, further including that the anti-pinch member including a plurality of parallel wires (11, Figures 1 and 11, paragraphs [0026] and [0036]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Smith (tendons 11) with the combined system of Haydel and Watanabe (the anti-pinch member) in order to provide a device with torque-transmitting property (paragraph [0007]).
Regarding claims 91 – 93, Haydel and Watanabe teach claim 85 as seen above.
Watanabe also teaches that the anti-pinch member is a sleeve (wires 7 and layer 11 together can be construed as a sleeve) having a plurality of wires (7) that are parallel to the downstream tube.

Smith teaches a device similar to Haydel, Watanabe, and the current application, further including that the sleeve having a plurality of wires (11) that are parallel to the downstream tube (Figures 1 and 11);
that the plurality of wires are metallic (paragraph [0026]);
that the plurality of wires are non-metallic (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Smith (tendons 11) with the combined system of Haydel and Watanabe (the anti-pinch member) in order to provide a device with torque-transmitting property (paragraph [0007]).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plurality of wires from non-metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 94, Watanabe teaches that the plurality of wires are embedded within the sleeve (Figures 2 – 4 shows wires 7 embedded in layer 11).  Examiner notes that the plurality of wires as taught by Smith is capable of being embedded within the sleeve as taught by Haydel and Watanabe in the same manner disclosed by Smith in Figure 11 and paragraph [0035].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/JASON E FLICK/               Primary Examiner, Art Unit 3783                                                                                                                                                                                         	08/23/2021